 Case: 1:20-cv-03882 Document #: 90 Filed: 04/01/21 Page 1 of 1 PageID #:2551

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Susan Woerth Miller, et al.
                                    Plaintiff,
v.                                                     Case No.: 1:20−cv−03882
                                                       Honorable Ronald A. Guzman
Astellas US LLC, et al.
                                    Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 1, 2021:


        MINUTE entry before the Honorable Heather K. McShain: The Court has
reviewed the defendants' responses [88, 89] to plaintiffs' motion to provisionally seal
documents produced by defendants in support of plaintiffs' motion to compel [82]. For the
reasons stated by Astellas US LLC and Aon Hewitt Investment Consulting, Inc., the Court
orders that Exhibit 3 to plaintiffs' reply, filed at [81], be unsealed. For the reasons stated
by Aon Hewitt Investment Consulting, Inc., the Court orders that Exhibits 5−15 and
17−19 be maintained under seal and that Exhibit 4, filed at [81−1], be unsealed. Plaintiffs'
motion to provisionally seal documents [82] is terminated as moot. Mailed notice(pk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
